Citation Nr: 0417156	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  94-36 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to an increased rating for residuals of shell 
fragment wounds of the left arm, currently rated as 30 
percent disabling.

4.  Entitlement to an increased (compensable) rating for 
myositis of the left wrist and hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant, his wife, and his son


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had active service from May 1944 to October 1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri. The 
veteran testified before a hearing officer at the RO in 
January 1994, and the veteran, his wife and son testified 
before a hearing officer at the RO in June 2000. 

The Board remanded the case to the RO in November 1996 and 
January 2001.  

In the January 2001 remand, the Board noted that the evidence 
raised the issue of entitlement to a separate rating for left 
ulnar disability.  This matter was referred to the RO for 
adjudication; however, the evidence does not show that this 
matter has been adjudicated.  Similarly, in a November 2002 
statement, the veteran asserted that he injured his neck at 
the same time he received shell fragment wounds of the left 
upper extremity.  These matters are referred to the RO for 
adjudication.  

REMAND

In a statement dated in November 2002, the veteran asserted 
that he injured his neck and shoulder when he was knocked 
down after an enemy shell had injured his left upper 
extremity.  While the veteran has had several VA examinations 
and opinions addressing the etiology of his shoulder 
disabilities, these opinions have addressed whether the 
shoulder disabilities are etiologically related to the 
veteran's service connected residuals of shell fragment 
wounds of the left arm.  The Board is of the opinion that 
further VA examination is necessary to determine if either 
shoulder disability is etiologically related on a direct 
basis to the in-service exploding shell.  This should include 
an opinion as to whether either shoulder disability is 
related to an in-service fall at the time of the explosion as 
asserted by the veteran.    

The Board is also of the opinion that a new VA examination is 
necessary to assess the current severity of the veteran's 
service-connected residuals of shell fragment wounds of the 
left arm and myositis of the left wrist and hand.  In this 
regard, the Board notes that the veteran was afforded a VA 
compensation examination in November 2003.  The Board finds 
that the report of this examination is inadequate for rating 
purposes.  In particular, the Board notes that the examining 
physician's assistant was asked to identify the muscle groups 
that were affected by the shell fragment wounds.  The 
examiner responded by identifying several muscle groups (I, 
III, IV, and IX) that "could be secondary to shrapnel or 
also patient's cervical spinal stenosis" based on findings 
of atrophy.  However, a subsequent statement by the examining 
physician's assistant indicates that the atrophy of the left 
shoulder girdle was related to left shoulder impingement and 
disuse which were not related to the veteran's shrapnel 
injury.  On remand, the muscle groups that are affected by 
the veteran's shell fragment wounds should be identified with 
specificity.  

In light of the veteran's overlapping cervical condition, 
left shoulder impingement syndrome, and ulnar nerve 
condition, the Board is also of the opinion that a new VA 
examination would be probative in ascertaining the 
manifestations of the veteran's myositis of the left wrist 
and hand.  

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
actions: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his right and 
left shoulder disabilities, residuals of 
shell fragment wounds of the left arm, 
and myositis of the left wrist and hand 
since September 2002.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded VA 
orthopedic and neurological examinations 
conducted by physicians with appropriate 
expertise who have not previously 
examined the veteran to ascertain the 
etiology of his left and right shoulder 
disabilities and to assess the severity 
of his service-connected shell fragment 
wounds of the left arm and myositis of 
the left hand and wrist.  

The claims folders and a copy of this 
remand must be made available to and 
reviewed by the examiners.  All indicated 
studies, including range of motion 
studies in degrees, should be performed.  

The orthopedist should set forth the 
normal range of motion for each of the 
joints in question, to include the 
shoulder, elbow and wrist.  The 
orthopedist should also identify all 
presently manifested symptoms of the 
residuals of shell fragment wounds of the 
left arm and myositis of the left hand 
and wrist and comment on the severity of 
each symptom.  With respect to residuals 
of shell fragment wounds of the left 
upper arm and left forearm and the 
myositis of the left wrist and hand, the 
orthopedist should be specifically 
requested to identify the affected muscle 
groups and joints.

Tests of joint movement should be 
performed, and the extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physicians should be 
requested to identify any objective 
evidence of pain and functional loss due 
to pain.  The physicians should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion during flare-ups.  If this is not 
feasible, the physicians should so sate.  
The orthopedist should be requested to 
describe in detail the appearance and 
characteristics of associated scars.  

The orthopedist should be requested to 
provide an opinion, with complete 
rationale, as to the etiology of any 
current left or right shoulder pathology 
to include whether it is at least as 
likely as not that any current left or 
right shoulder pathology is etiologically 
related to service trauma or the service-
connected shell fragment wound residuals.  

The neurologist should identify all 
neurological impairment, if any, 
attributable to the veteran's shell 
fragment wounds or myositis of the left 
hand and wrist.  

3.  Thereafter, the RO should review the 
claims files and ensure that all 
requested development has been conducted 
and completed in full.  Then, the RO 
should undertake any further actions 
required to comply with the notification 
and duty to assist requirements of VCAA.

4. Then, the RO should readjudicate the 
issues of entitlement to increased 
ratings for residuals of shell fragment 
wounds of the left arm and left forearm 
and myositis of the left wrist and hand.  
The RO should consider whether the 
residuals of the shell fragment wound of 
the left forearm should be separately 
rated from those involving Muscle Group 
VI; the RO should also consider whether a 
separate rating should be assigned for 
left ulnar nerve impairment as a residual 
of shell fragment wounds of the left arm.  
The RO should consider all pertinent 
diagnostic codes under the VA Schedule 
for Rating Disabilities in 38 C.F.R. Part 
4 and application of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

The RO should also readjudicate the 
issues of service connection for left 
shoulder disability and right shoulder 
disability.

5.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  The 
veteran and his representative should be 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by VA.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




